In an action to recover for goods sold and delivered, the defendant appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated July 15, 1986, which denied its motion to vacate and set aside a default judgment entered against it on May 7, 1986.
Ordered that the order is reversed, with costs, the defendant’s motion is granted, the default judgment dated May 7, 1986 is vacated, and the defendant’s time to serve an answer to the complaint is extended until 10 days after service upon it of a copy of this decision and order, with notice of entry.
The law clearly favors the resolution of cases on the merits. We find that the defendant sustained its burden in establishing a reasonable excuse for its default and a meritorious defense. The defendant, by an affidavit of its officer, established that the corporation was never served with a copy of the summons and complaint by the office of the Secretary of State pursuant to Business Corporation Law § 306. Significantly, no return receipt or other proof of service by the Secretary of State has been produced. The defendant also set forth at least a colorable defense as to certain amounts claimed to have been due and owing to the plaintiff, sufficient to entitle the defendant to vacatur of the default judgment (see, CPLR 317, 5015 [a] [1]). Lawrence, J. P., Eiber, Kunzeman and Sullivan, JJ., concur.